                Case 1:14-cr-00388-LTS       Document 158 Filed 01/02/20 Pa,ge 1of1
                                                       U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District ofNew York
                                                         The Silvio J Mollo Building
                                                         One Saini Andreii· 's Pla~a
                                                         New York. New York 10007


                                                          January 2, 2020

 ByECF                                                                                 iI   LSDC SONY              ,I
                                                                                       I DOCUMENT
 Honorable Laura Taylor Swain
 United States District Judge                                                               ELECTRONICALLY FILED
                                                                                                                    Ij
                                                                                            ~~~E#~ILED: .~
 Southern District of New York
 500 Pearl Street
                                                                                       ,
 New York, NY 10007

               Re: United States v. Jose Victoriano, 14 Cr. 388 (L TS)

 Dear Judge Swain:

        The Government writes respectfully to provide an update with respect to the above matter,
 for which the parties currently are scheduled to appear on Febrnary 4, 2020, at 10:00 AM. (See
 ECF No. 157.)

          As the Court is aware, on or about January 9, 2019, the defendant was arrested on charges
 set forth in the Indictment filed in Case No. 19 Cr. 12 (VSB). The current violation of supervised
 release pending before this Court is predicated on the same conduct underlying the charges in that
 Indictment.

          Based on newly-discovered evidence, on or about December 20, 2019, the Government
 filed a nolle prosequi as to the above defendant. The Honorable Vernon S. Broderick subsequently
 entered an order directing that the charges against the defendant be dismissed. See United States
 v. Pinkney, et al., 19 Cr. 12 (VSB), ECF No. 195 (S.D.N.Y.).

        Accordingly, because the current violation is premised on the same conduct for which
 charges have now been dismissed, the Government respectfully requests that the Court dismiss the
 pending violation and terminate this proceeding as to the above defendant.

                                                          Respectfully submitted,
-"rt-t. f"\Mi ~U~<.;.«,h·~i. ? Vl o l"l-f\'M
  (JN.. '4!> t.Al !. ~ ~ Mr VLc.kt "-"-"I~                GEOFFREY S. BERMAN
-\-"£1t..tf'   1 ~"'pl"'\~ r~.>-< / ~JA w~                United States Attorney
                                                          Southern District of New York
  o+kr IN\~ ~ vL ~\r.J. II\ J~ J.o 1'11
  I\.    ~ ~l\.CA.tU.                                By: Isl Jarrod L. Schaeffer
                                                         Jarrod L. Schaeffer
                                                         Assistant United States Attorney
                                                         Tel.: (212) 637-2270
               SO ORDERED:
